   Case 2:20-cv-01228-CJC-JPR Document 8 Filed 05/08/20 Page 1 of 1 Page ID #:31

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                  CIVIL MINUTES – GENERAL
 Case No.         CV 20-01228-CJC (JPRx)                             Date       May 8, 2020
 Title            Richard Cooks v.Patek International LLC


 Present: The Honorable          CORMAC J. CARNEY, UNITED STATES DISTRICT JUDGE
           Gabriela Garcia                           None Present                          __________
                Deputy Clerk                   Court Reporter / Recorder                    Tape No.
           Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:
                      None Present                                         None Present
 Proceedings:               (IN CHAMBERS) ORDER TO SHOW CAUSE RE DISMISSAL FOR
                            LACK OF PROSECUTION
        It is a plaintiff's responsibility to prosecute its case diligently. That includes timely
serving the complaint and filing a proof of service. Absent a showing of good cause, “[i]f a
defendant is not served within 90 days after the complaint is filed, the court . . . must dismiss
the action.” Fed. R. Civ. P. 4(m). Here, 90 days have passed since Plaintiff filed the
Complaint, yet no proof of service has been filed. Accordingly, the Court, on its own motion,
hereby ORDERS Plaintiff to show cause in writing no later than May 15, 2020 why this action
should not be dismissed for lack of prosecution. As an alternative to a written response by
Plaintiff, the Court will consider as an appropriate response to this OSC the filing of one of the
following on or before the above date:

    1. A Notice of Voluntary Dismissal (Fed. R. Civ. P. 41) as to all Defendants, or

    2. A Proof of Service of the Summons and Complaint. However, if the deadline to answer
       has passed by the time Plaintiff files the proof of service, the response to this Order will
       be deemed sufficient only if one of the following is also filed:

         a. Plaintiff's Request for Entry of Default as to all Defendants or Defendant’s Answer,

         b. A stipulation extending Defendants’ time to respond to the Complaint that complies
            with Local Rule 8.3, or

         c. A Notice of Voluntary Dismissal (Fed. R. Civ. P. 41) as to all Defendants.

        No oral argument of this matter will be heard unless ordered by the Court. The Order
will stand submitted upon the filing of a timely and appropriate response. Failure to respond
to this Order may result in dismissal.
                                                                                       -       :        -
                                                      Initials of Deputy         gga
                                                      Clerk


CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                  Page 1 of 1
